Title: To James Madison from Samuel Morse, 25 June [1801]
From: Morse, Samuel
To: Madison, James


Dear Sir,
Norwalk, June 25, 25 Year, [1801]
On my return last evening from New Haven, I was made happy in the receipt of yours of the 14th. If any thing could add to the good opinion I had imbibed of James Madison, it would be the delicate and gentlemanly manner in which I am candidly told of the situation I had sought, being beyond me, for the present at least.
After my conversation with Mr. Lincoln, and a knowledge of the sphere in which he had been acting, it would have been too great a presumption to have fixed my expectations on the office of clerk, but having asked it, and not entirely without hope I thought proper to urge the immediate and decisive answer my circumstances demanded. Well knowing that your official duties are pressing, I cannot but thank you for granting my request, nor can I have the least ground of complaint that I was not sooner attended to. I esteem your faithful attention to your official duties in preference to the claims of your friends, an additional evidence that the public good will be the first object of its present faithful and vigilant servants.
Since writing my last, I have visited New York, and by the advice of my friends, among whom I have the honor more particularly to reckon Mr. Burr, I paid a visit to New Haven, and concluded to remove my offices to that town. The prospect is not the brightest, but I am in hopes of success. I beg you, and the heads of the other departments would do me the favor to become my patrons. Your state has done much for the spread of republicanism, should any of your friends think me worthy of their patronage their favors would be thankfully received. The price will probably be one dollar pr year, paid in advance. I am with sentiments of esteem Your fellow citizen
Saml Mors⟨e⟩
